Filed
                                                                                        Washington State
                                                                                        Court of Appeals
                                                                                         Division Two

                                                                                        December 7, 2021



    IN THE COURT OF APPEALS OF THE STATE OF WASHINGTON

                                         DIVISION II
 STATE OF WASHINGTON,                                               No. 54011-8-II

                        Respondent,

          v.
                                                              UNPUBLISHED OPINION
 FRASER McDONOUGH ROTCHFORD,

                        Appellant.



         PRICE, J. — Fraser Rotchford appeals his convictions for stalking-violation of protection

order and felony cyberstalking. Rotchford argues that the trial court erred by (1) not ordering

additional competency evaluations, (2) not considering his mental health in determining whether

he had waived his right to counsel, and (3) failing to enter final written findings of fact and

conclusions of law. In his Statement of Additional Grounds, Rotchford also raises a speedy trial

issue.

         We hold that the trial court did not err in permitting Rotchford to represent himself and

there was no speedy trial violation. Accordingly, we affirm Rotchford’s convictions. However,

we remand for correction of the scrivener’s error related to the findings of fact and conclusions of

law following trial.
No. 54011-8-II


                                              FACTS

                                         I. ARRAIGNMENT

       Rotchford was charged with one count of stalking-violation of protection order and one

count of felony cyberstalking, along with aggravating factors under RCW 9.94A.535(3)(h)(i) for

both crimes.

       At his arraignment on March 8, 2019, Rotchford requested to represent himself with the

appointment of standby counsel. The trial court began its colloquy by asking Rotchford if he knew

anything about the legal process. Rotchford stated that he had successfully defended himself on a

prior occasion. The trial court asked him if he understood the charges against him, to which

Rotchford replied that he had not received charging documents.

       After the trial court informed Rotchford of the charges against him, Rotchford responded

that he was “challenging both the legitimacy of being prosecuted in the State of Washington where

I—I challenge anyone to show me that there—that there is a rule of law existing where there is

(inaudible)—no apparent laws in the State of Washington,” and that the “alleged victim in this

case who lives in Vermont, uh, has failed to, uh, procure, uh, the sympathy of the civil authorities

in Vermont for good reason.” Report of Proceedings (RP) at 6-7. Rotchford then requested a copy

of the charging documents. The trial court provided the documents to him and then informed

Rotchford of the maximum penalties for the crimes charged.

       The trial court next asked Rotchford if he was familiar with the “rules of evidence and how

to question witnesses, et cetera.” RP at 10-11. Rotchford did not reply and instead asked whether

he was being charged with stalking or violation of a protection order. The trial court informed him

that he was charged with stalking-violation of a protection order, and Rotchford then asked why



                                                 2
No. 54011-8-II


there were two RCWs listed for the first count. The trial court explained that it had to do with

definitions of the crime charged.

       The trial court concluded that Rotchford had some knowledge of the legal system and knew

that there were citations for certain criminal offenses. Thereafter, Rotchford confirmed to the trial

court that his waiver of his right to counsel was knowing and voluntary. The trial court granted

Rotchford’s request to represent himself and appointed standby counsel.1

                                    II. COMPETENCY EVALUATION

       Three weeks later, the State informed the trial court that it had received an 18-page letter

from Rotchford that caused it concern as to whether he was competent to stand trial and competent

to represent himself. The trial court said it had not read the letter and requested that the State file

a motion regarding competency. Rotchford interjected that he wanted to make a motion regarding

the competency of counsel for the State.

       The State filed a motion seeking a competency evaluation of Rotchford and attached

Rotchford’s letter. The letter began by addressing legal issues, including a bar complaint and

dismissal of the charges against him, but after a couple pages, the letter turned into ramblings

including subjects such as his relationship with his father, the Salem witch trials, Hitler and the

Nazis, the abolitionist movement, the bubonic plague, and the use of chemical weapons.

       A hearing on the motion for an order of competency was held the following month. At the

hearing, Rotchford told the trial court that the State was pretending to be incompetent as “a




1
  Rotchford later fired his initial standby counsel, and after a period of him proceeding without
standby counsel, the trial court appointed another individual to serve as standby counsel.


                                                  3
No. 54011-8-II


substitute for, uh, welfare policies” and that he had responded to the State’s motion. RP at 83.

The trial court stated,

        I looked at stuff and you responded by talking about things that had nothing to do
        with the reasons for the motion.

        And that’s—so that’s what leads me to believe that maybe you’re not competent to
        proceed because you seem to go off on tangents relating to things that have nothing
        to do with what we’re talking about.

RP at 85. After a back and forth between Rotchford and the trial court, the trial court stated,

        I am convinced just by the way you’re proceeding and the way you’re talking and
        the way these letters that keep being sent to the [trial] [c]ourt are phrased, that I
        question whether you are competent to proceed and certainly whether you are
        competent to represent yourself in this matter.

RP at 86. The trial court ordered a competency evaluation.

        Two weeks later, Rotchford was evaluated by Dr. Laurel Stinar who reviewed the letter

sent by Rotchford, interviewed him, and examined his previous evaluations. In her report dated

April 19, 2019, Dr. Stinar found that Rotchford did not have any “observable signs of a major

psychotic or mood disorder” that would impair capacities necessary for competency. Clerk’s

Papers (CP) at 64. Dr. Stinar concluded that Rotchford “had the capacity to understand the

proceedings against him and assist in his defense.” CP at 65.

        Dr. Stinar explained that Rotchford had been evaluated for competency on at least six prior

occasions in the last ten years and that on all but one occasion he had been found competent. She

noted that Rotchford had been found incompetent in 2017, where he “relayed a large number of

his paranoid delusional beliefs about the circumstances of his legal case” and his speech was

“overelaborate and rambling.” CP at 67 (internal quotation marks omitted). The evaluator in 2017

found that Rotchford was incompetent because he was unable to assist in his defense “due to



                                                 4
No. 54011-8-II


symptoms of a psychotic order” and diagnosed him with unspecified schizophrenia spectrum and

other psychotic disorder. CP at 67. The 2017 evaluation resulted in Rotchford being committed

for 90 days for competency restoration. While he was in treatment, another doctor opined:

“Rotchford’s previously noted symptoms of mental illness have remitted to the point that he

currently has the capacity to rationally understand the nature of the proceedings against him and

the capacity to assist in his own defense.” CP at 67 (internal quotation marks omitted). During

other evaluations finding Rotchford competent to stand trial, he was consistently diagnosed with

various mental illnesses including unspecified psychosis and paranoid schizophrenia.

         Dr. Stinar stated that it was unclear whether Rotchford’s behaviors are “better accounted

for by a schizophrenia spectrum disorder, a personality disorder, or some combination therein.”

CP at 69. Dr. Stinar noted that Rotchford had a tendency to incorrectly interpret events, held odd

beliefs, and had a “suspiciousness or paranoid ideation.” CP at 69. She stated that at times

Rotchford’s thought process and speech were “odd,” “circumstantial, vague, metaphorical, and

overelaborate[,] but without derailment or incoherence.” CP at 69. She also noted that Rotchford

may experience “[p]sychotic-like symptoms” when under stress. CP at 69. She noted that the

letter he sent to the State “does appear a good picture or characterization of [] Rotchford when he

is not doing well” and that “[h]is speech content was not consistent with that which was present in

his letter to [the State] and suggests that his mental status at this time is improved compared to

when he sent the letter.” CP at 69, 71. Dr. Stinar opined that Rotchford was competent to stand

trial.

         Three weeks later, the trial court held a hearing regarding the competency determination.

The trial court noted that the competency evaluation had found Rotchford competent and asked



                                                 5
No. 54011-8-II


Rotchford if he agreed, to which Rotchford replied, “Yes.” RP at 118. The trial court then entered

an order finding Rotchford competent.

                           III. ADDITIONAL PRE-TRIAL PROCEEDINGS

       Three weeks later in May 2019, Rotchford continued to exhibit odd and disruptive

behaviors. Rotchford interrupted the trial court as it was ruling on a motion saying, “Would you

shut the f*** up” and later used derogatory names for other individuals in the courtroom. RP at

153. Rotchford also accused the public defender’s office of being racist and said something that

the court reporter was not able to completely transcribe about “slavery and the abolitionists.” RP

at 168. He asked the trial court to “refine” the Washington Constitution and Washington law

because:

       Schizophrenia is when a person loses or has their legal person-hood violated. The
       issue in Washington State is that in the absence of laws, which are the basis of a
       rule of law and thus, legal person-hood, Washington State residents don’t have the
       capacity to suffer schizophrenia because they don’t have legal person-hood to begin
       with.

RP at 175-76. The trial court asked Rotchford if he was referring to his own schizophrenia, and

Rotchford clarified that he was talking about schizophrenia of the State “or schizophrenia

generally.” RP at 175. The trial court denied Rotchford’s request to refine the Washington

Constitution and Washington law.

       Approximately two months later, in July 2019, a CrR 3.5 hearing was scheduled.

Rotchford made a motion to dismiss the charges based on a violation of his speedy trial rights.

The trial court denied the motion and asked Rotchford if he was ready to proceed with the CrR 3.5

hearing. Rotchford replied, “I don’t have anything more to say to any of you here. You—you’re

f***ed.” RP at 214. The trial court repeatedly asked Rotchford to sit down and he refused.



                                                6
No. 54011-8-II


Rotchford raised his fists to the trial court, required three corrections officers to “subdue him,” and

was removed from the courtroom. RP at 214-15.

        Later, Rotchford was brought back to the courtroom in restraints and the hearing

commenced. RP 215. The State called two witnesses. Rotchford made one objection during the

first witness’s testimony but did not cross-examine the witness. Rotchford also objected to the

admission of an exhibit during the second witness’s testimony and then interjected two additional

times to clarify the objection. Rotchford cross-examined the second witness. Rotchford did not

testify at the hearing.

        The CrR 3.5 hearing was then continued one week. At the outset of the continued hearing,

standby counsel raised concerns about Rotchford’s competency in light of seven letters received

from Rotchford over several days that gave him some “very, very serious concerns about his

competency at this point and his ability to represent himself.” RP at 255-56. Rotchford interrupted

standby counsel saying, “Okay, you can shut your f***ing mouth,” and he threw standby counsel’s

business card off the table. RP at 256.

        Responding to standby counsel’s concerns, the trial court stated, “[T]here’s been a

competency evaluation, and I have received no requests that found [] Rotchford incompetent to

assist in his defense and to understand the nature of the pleadings and proceedings.” RP at 256-

57. The trial court then acknowledged that it had received several pages of letters from Rotchford,

many of which were “disturbing” and “asked for horrific things to be done to the victim,” as well

as counsel for the State. RP at 257. The trial court also received several letters requesting the trial

court to take actions unrelated to the case. However, the trial court also said that there was




                                                  7
No. 54011-8-II


evidence in the letters that Rotchford understood the charges and that he had made relevant

motions.

       The State agreed with the trial court. The State added that under Washington law, where

there is doubt as to a defendant’s competence, a motion for an evaluation may be made by either

party or the trial court. The State noted that it was not clear how that played out with standby

counsel, and further stated,

       But I do believe [standby counsel] has essentially raised such a doubt to Your
       Honor today as to [] Rotchford’s competence. And unfortunately I’m not privy to
       the contents of that, but, um, I think if [standby counsel] was actual defense counsel
       as opposed to standby, um, then I think we would probably be having another 1077
       motion and another evaluation. [T]o be honest, Your Honor, I would be interested
       to see what [an evaluator] would have to say with this entire volume of
       correspondence brought to it.

RP at 259-60. The State’s counsel noted that the previous evaluation was based on a single letter

and that the same kind of behavior had continued. However, the State admitted that Rotchford

understood the roles of the parties as well as the charges and the nature of the proceedings,

indicating he believed Rotchford continued to be competent.

       The trial court then engaged Rotchford in a second colloquy, asking Rotchford his opinion

about his competency. Rotchford did not directly address the issue; instead, he questioned the

legitimacy of the first evaluation and brought up concerns with venue. Rotchford did, however,

identify the charges against him, stated he had a right not to testify, acknowledged he had a right

to bring witnesses on his own behalf, and acknowledged standby counsel was not his attorney.

Rotchford also expressed frustration that standby counsel was not assisting him but then spoke

about the “SEC” and “FCC” and how standby counsel was manipulating stock prices. RP at 267.

Rotchford then said that he understood there would be a jury selection process “unless I chose a



                                                 8
No. 54011-8-II


bench trial.” RP at 268. The trial court reserved its ruling on the issue of whether to order another

competency evaluation but indicated that it believed Rotchford understood the proceedings.

         The trial court then proceeded with the continued CrR 3.5 hearing. Rotchford told the trial

court that he thought the CrR 3.5 hearing had been finished without him the previous day and that

“Seth Doherty[2]. . . was representing me at that time.” RP at 270. When the trial court asked

Rotchford why he thought the hearing had finished on the previous day, Rotchford and the trial

court engaged in the following conversation:

         [Rotchford]: Um, because Seth Doherty—well, uh—

         THE COURT: Okay.

         [Rotchford]: —the number of reasons, the—because I talk with God. Uh, God
         talks about things in a different way than other people do so that doesn’t mean
         things happen in the legal sense, I don’t know.

         THE COURT: So you think that one of the reasons that you believed that the 3.5
         hearing had completed was because of an indication with God (sic).

         [Rotchford]: Well, Seth Doherty didn’t show up yesterday, too. Which—and he
         had said he was going to and I didn’t have any reason to believe he hadn’t, uh, or
         reasoning he would, um, lie to me considering the statement he volunteered . . . .

RP at 271. The State then called its witness. Rotchford cross-examined the witness, eliciting

mostly irrelevant testimony.

         Rotchford then offered his own testimony. After being sworn in and asked to state his

name for the record, Rotchford told the trial court that he had recently changed his name to David

Albert Aubon Harold Fields. The trial court declined to use the new name. Rotchford’s testimony

and argument were largely irrelevant.



2
    Seth Doherty is an attorney for the Clallam County Public Defender’s Office.


                                                  9
No. 54011-8-II


       The day after the CrR 3.5 hearing, the trial court entered a memorandum opinion and order

regarding competency, determining that Rotchford remained competent to stand trial and to

proceed with self-representation. In its opinion, the trial court found that Rotchford had been

evaluated and found competent multiple times and that “[t]he observations made in those

evaluations provide an accurate summary of the court’s experience with [] Rotchford in this current

proceeding.” CP at 42. The trial court stated that Rotchford’s “pattern of writing letters and

expressing a wide range of views is not a new practice for him.” CP at 42. The trial court said it

was confident that Rotchford understood the proceedings and was capable to assist in his defense,

noting that expressing a wide range of views may be unusual but does not necessitate a finding of

incompetency.

       During the course of the pretrial proceedings, Rotchford sent letters and filed hundreds of

pages of motions with the trial court addressing legal issues like jurisdiction, double jeopardy, and

a diminished capacity defense, but also containing ramblings similar to those contained in the letter

that caused the State to raise concerns regarding competency.

                               IV. BENCH TRIAL AND SENTENCING

       Rotchford asked for a bench trial, waiving his right to a trial by jury despite standby

counsel’s advice to the contrary. The bench trial began August 12, 2019.

       During the State’s opening statement, Rotchford decided he wanted assistance from

standby counsel and requested that standby counsel sit next to him. Rotchford used his opening

statement to take issue with many of the things the State had said it its opening statement as well

as to address his own version of the case.




                                                 10
No. 54011-8-II


       The State called the victim as a witness. Rotchford objected several times during her

testimony, and some of his objections contained a legal basis while others did not. When

Rotchford cross-examined the victim, some of his questions appeared to be helpful and relevant to

the case, but some were irrelevant, including questions regarding protesting military involvement,

“John Locke’s theory of tabula rasa,” “an imperative of forgiveness” according to Darwin’s theory

of natural selection, and the castration of the North Korean leader. RP at 610-11.

       The State called additional witnesses to testify. Rotchford offered up several objections

during the course of the testimony. Some objections had a legal basis, although many did not.

Rotchford cross-examined the witnesses, asking some relevant questions and some irrelevant.

Rotchford also allowed his standby counsel to re-cross examine a witness.

       Rotchford raised the issue of competency after the State rested its case in chief. The trial

court found that it had previously ruled on the matter and that it was “abundantly clear” Rotchford

understood the nature of the charges against him and was capable of assisting in his defense. RP

at 858. Standby counsel then told the court that it believed Rotchford was not able to assist in his

own defense. The trial court responded, “Okay,” and moved on. RP at 858.

       The trial court found Rotchford guilty of stalking-violation of a protection order and felony

cyberstalking. The trial court imposed an exceptional sentence of 180 months based on a finding

of aggravating factors.

       Rotchford appeals.




                                                11
No. 54011-8-II


                                            ANALYSIS

                                     I. COMPETENCY HEARING

       Rotchford argues that the trial court erred in failing to order subsequent evaluations of his

competency to stand trial. We disagree.

A. LEGAL PRINCIPLES

       A criminal defendant has a fundamental due process right not to be tried if they are

incompetent to stand trial. U.S. CONST. amend. XIV; State v. McCarthy, 193 Wn.2d 792, 800-01,

446 P.3d 167 (2019). A defendant is competent to stand trial “if he has the capacity to understand

the nature of the proceedings against him and he can assist in his own defense.” State v. Coley,

180 Wn.2d 543, 551-52, 326 P.3d 702 (2014). “A defendant can assist in his own defense when

he ‘possess[es] an adequate recall of the factual events involved in the charge against him, [is] able

to communicate those recollections to his attorney, and ha[s] both an intellectual and emotional

appreciation of the ramifications and consequences of the crime charged.’ ” McCarthy, 193 Wn.2d

at 806 (alterations in original) (quoting 12 WASHINGTON PRACTICE: CRIMINAL PRACTICE &

PROCEDURE § 902, at 171 (3d ed. 2004)).

       Additionally, “Washington law affords greater protection by providing that ‘[n]o

incompetent person may be tried, convicted, or sentenced for the commission of an offense so long

as such incapacity continues.’ ” In re Pers. Restraint of Fleming, 142 Wn.2d 853, 862, 16 P.3d

610 (2001) (alteration in original) (quoting RCW 10.77.050). Washington law states:

       Whenever . . . there is reason to doubt [a defendant’s] competency, the court on its
       own motion or on the motion of any party shall either appoint or request the
       secretary to designate a qualified expert or professional person, who shall be
       approved by the prosecuting attorney, to evaluate and report upon the mental
       condition of the defendant.



                                                 12
No. 54011-8-II



RCW 10.77.060(1)(a). A trial court should consider the following when deciding whether to order

a competency evaluation: “ ‘defendant’s appearance, demeanor, conduct, personal and family

history, past behavior, medical and psychiatric reports and the statements of counsel.’ ” Fleming,

142 Wn.2d at 863 (quoting State v. Dodd, 70 Wn.2d 513, 514, 424 P.2d 302 (1967)). Once a trial

court has reason to doubt a defendant’s competency to stand trial, it must order a competency

evaluation. Id. at 863.

       A trial court’s decision to order a competency hearing is reviewed for an abuse of

discretion. McCarthy, 193 Wn.2d at 803. An abuse of discretion occurs only when a decision is

manifestly unreasonable or based on untenable grounds. Id. Our review of the record is focused

on determining whether the exercise of discretion was reasonable and tenable. Id. Where

competency is “fairly debatable,” the trial court does not abuse its discretion. Id.

       A trial court abuses its discretion in not ordering a competency evaluation where there is

significant evidence of a defendant’s incompetence. Id. at 804. Evidence from defense counsel

and expert witnesses is given significant weight in this determination. Id. Where a trial court

initially finds a defendant competent to stand trial and an appellant argues that an additional

competency evaluation should have occurred, our focus is whether there were signs that a

defendant’s condition had significantly changed since the initial competency hearing. State v.

Oritz, 119 Wn.2d 294, 300-01, 831 P.2d 1060 (1992), overruled on other grounds by State v.

Condon, 182 Wn.2d 307, 323, 343 P.3d 357 (2015); State v. Fedoruk, 5 Wn. App. 2d 317, 339,

426 P.3d 757 (2018).




                                                 13
No. 54011-8-II


B. APPLICATION

       Here, because there was a competency evaluation and Rotchford was determined to be

competent, the focus of our analysis is whether his condition significantly changed after the

competency hearing such that the trial court should have ordered an additional competency

evaluation. See Oritz, 119 Wn.2d at 300-01.

       Rotchford argues that the trial court should have ordered an additional competency

evaluation when concerns were raised by his standby counsel. The request for an additional

competency hearing was based on additional motions and letters Rotchford had filed that contained

ramblings on matters irrelevant to the proceedings. As the trial court observed, this behavior did

not represent a significant change in Rotchford’s behavior since the prior competency evaluation

where Rotchford had been found competent. In fact, it was a continuation of the same behavior

that had caused the trial court to order the first competency evaluation. The trial court asked

Rotchford questions about the proceeding and he provided satisfactory answers.            Standby

counsel’s concerns should be given significant weight, but because he was not appointed until after

the initial competency evaluation and was not used significantly by Rotchford until trial, he was

unable to speak to actual changes in Rotchford’s behavior. Because the record supports a finding

that there was no significant change in Rotchford’s behavior, the trial court did not abuse its

discretion in not ordering an additional competency evaluation prior to trial.

       Rotchford also argues that the trial court should have ordered an additional competency

evaluation at trial. Again, the record does not show a significant change in Rotchford’s behavior

at trial that would require the trial court to order a second competency evaluation. Rotchford’s

behavior was consistent: he continued to ramble about irrelevant matters and behaved in a



                                                14
No. 54011-8-II


disruptive manner during trial, as he had done during the course of the entire proceeding. And as

explained above, although standby counsel’s statements should be considered, they do not carry

as much weight because he was appointed after the competency evaluation. Because the record

supports the trial court’s finding that there was no significant change in Rotchford’s behavior

throughout the proceedings, the trial court did not err in denying his motion for an additional

competency evaluation at trial.

                                  II. WAIVER OF RIGHT TO COUNSEL

       Rotchford argues that the trial court failed to consider his mental illness when it allowed

him to waive his right to counsel, violating his right to counsel and his due process rights. We

disagree.

A. LEGAL PRINCIPLES

       The Washington Constitution provides criminal defendants with an explicit right to self-

representation. WASH. CONST. art. I, § 22. The Sixth Amendment to the United States Constitution

also implicitly provides for this right. Faretta v. California, 422 U.S. 806, 807, 955 S. Ct. 2525

(1975). “This right is so fundamental that it is afforded despite its potentially detrimental impact

on both the defendant and the administration of justice.” State v. Madsen, 168 Wn.2d 496, 503,

229 P.3d 714 (2010).

       However, a defendant does not have an absolute right to self-representation. Id. at 504. A

trial court must determine whether a defendant’s request for self-representation is voluntary,

knowing, and intelligent. Id. This determination usually can be accomplished with a colloquy.

Id. That colloquy should at the least notify the defendant of (1) the nature and classification of

charges brought, (2) maximum penalties if the defendant is convicted, and (3) technical legal rules



                                                15
No. 54011-8-II


the defendant will need to follow. City of Bellvue v. Acrey, 103 Wn.2d 203, 211, 691 P.2d 257

(1984).

          In making the determination of whether to allow a defendant to proceed with self-

representation, a trial court must indulge “ ‘every reasonable presumption’ against defendant’s

waiver of his or her right to counsel.” Madsen, 168 Wn.2d at 504 (quoting In re Det. of Turay,

139 Wn.2d 379, 396, 986 P.2d 790 (1999)).             “In considering whether a defendant whose

competency is in question is capable of making a knowing and intelligent waiver, a trial court

considers the background, experience, and conduct of the accused, which may include a history of

mental illness.” In re the Pers. Restraint of Rhome, 172 Wn.2d 654, 663, 260 P.3d 874 (2011).

However, mental health is just one factor and is not dispositive in this determination. Id. at 665.

The defendant’s “ ‘skill and judgment’ ” is not a relevant consideration in this determination. Id.

at 663 (internal quotation marks omitted) (quoting State v. Hahn, 106 Wn.2d 885, 890 n.2, 726

P.2d 25 (1986)).

          We review decisions of waiver of the right to counsel for abuse of discretion. Coley, 180

Wn.2d at 559. Waiver of counsel is an “ad hoc,” fact specific analysis best suited for trial courts.

Id. “A court abuses its discretion when an ‘order is manifestly unreasonable or based on untenable

grounds.’ ” Rhome, 172 Wn.2d at 668 (quoting Wash. State Physicians Ins. Exch. & Ass’n v.

Fisions Corp., 122 Wn.2d 299, 339, 858 P.2d 1054 (1993)). Discretionary decisions of a trial

court are based on untenable grounds if they rely on facts not supported in the recorded or are

based on the wrong legal standard. State v. Rafay, 167 Wn.2d 644, 655, 222 P.3d 86 (2009). A

trial court abuses its discretion where it makes a ruling based on a flawed interpretation of the law.

Id.



                                                 16
No. 54011-8-II


       Where a trial court determines a defendant lacks the requisite mental competency to waive

his right to counsel or to proceed with self-representation, allowing them to proceed with self-

representation violates their due process rights. State v. Kolocotronis, 73 Wn.2d 92, 99, 436 P.2d

774 (1968). However, a trial court is not required to apply a heightened standard for waiver of

counsel where there are mental health concerns. Rhome, 172 Wn.2d at 666; see also, Hahn, 106

Wn.2d at 895-901 (defendant’s waiver was knowing and intelligent even though trial court did not

conduct evaluation of defendant’s mental status after competency determination).

B. APPLICATION

       Rotchford argues that the trial court’s failure to explicitly consider his mental illness while

evaluating his waiver of counsel violated his right to counsel and his due process rights. He

maintains that after concerns about his competency were addressed, the trial court should have

also addressed his ability to proceed pro se and considered whether his mental illness prevented

him from representing himself. We disagree.

       Here, Rotchford argues that the trial court was required to reevaluate his decision to

represent himself in light of Dr. Stinar’s report, his subsequent filings with the trial court, and his

courtroom behavior. To support his argument, Rotchford cites to cases finding that a trial court

may deny a defendant their right to self-representation if it finds they lack the mental capacity to

defend themselves. However, the cases cited by Rotchford are distinguishable because the

defendants in the cases were denied their right to self-representation, whereas Rotchford was not

denied his right to self-representation. Kolocotronis, 73 Wn.2d at 98-105; Indiana v. Edwards,

554 U.S. 164, 177-78, 128 S. Ct. 2379, 171 L. Ed. 2d 345 (2008).




                                                  17
No. 54011-8-II


        Rotchford also relies on Rhome. Br. of App. at 30-31. There, the defendant made a similar

argument to Rotchford’s, asserting that the presence of mental illness requires the trial court to

apply a heightened standard when evaluating a defendant’s waiver of a right to counsel. Rhome,

172 Wn.2d at 664. However, the court in Rhome rejected that argument, stating that the law does

not require a heightened standard when receiving waiver of a right to counsel from a mentally ill

defendant—the knowing and intelligent waiver suffices. Id. at 666.

        Although the trial court did not explicitly discuss Rotchford’s mental illness when

determining whether he validly waived his right to counsel, it was not required to do so. In Hahn,

the waiver of counsel was upheld where the trial court did not conduct an independent inquiry into

the defendant’s mental illness, even though it was aware of it. 106 Wn.2d at 895-901. Here, the

record does not clearly show the level of awareness that the trial court had of Rotchford’s mental

illness when he waived his right to counsel at arraignment. At the later CrR 3.5 hearing when the

trial court was clearly aware of Rotchford’s mental illness, the court engaged him in a colloquy

relating to the proceedings but did not directly address his mental illness. However, since under

Hahn an explicit discussion on the record of mental illness is not required, the trial court did not

abuse its discretion in failing to do so.3



3
  Rotchford asks us to apply the Mathews v. Eldridge factors to the determination of whether the
trial court’s decision that he waived his right to counsel, without explicitly addressing his
competency due to his mental illness, violated his due process rights. 424 U.S. 319, 96 S. Ct. 893,
47 L. Ed. 2d 18 (1976). Rotchford cites no cases supporting the application of the Mathews test
to the decision in his case. Indeed, in the context of competency hearings related to criminal
proceedings, Mathews is not applied. Medina v. California, 505 U.S. 437, 443, 112 S. Ct. 2572,
120 L. Ed. 2d 353 (1992) (reviewing burdens of proof in state competency hearings, Court holds
that it is inappropriate to apply Mathews); see also State v. Heddrick, 166 Wn.2d 898, 904 n.3, 215
P.3d 201 (2009) (stating that “the Mathews balancing [test] is not appropriate in criminal cases”).
Our Supreme Court has likewise found that the Mathews balancing test does not apply to


                                                18
No. 54011-8-II


       In evaluating Rotchford’s arguments, we emphasize that this is an area where a significant

amount of discretion must be given to trial courts because of the ad hoc and fact specific nature of

the question of waiver of the right to counsel.        We acknowledge that these decisions are

exceedingly difficult decisions for trial courts to make, especially where mental illness is involved,

because they are tasked with balancing “competing and contradictory rights.” State v. Lawrence,

166 Wn. App. 378, 390, 271 P.3d 280 (2012).

                 III. TRIAL COURT’S FINDINGS OF FACT AND CONCLUSIONS OF LAW

       Rotchford also argues that the trial court erred in failing to enter final written findings of

fact and conclusions of law. However, the trial court did enter findings of fact and conclusions of

law. In doing so, it erroneously left in the word “Proposed” so that the title of the document reads

“Proposed Findings of Fact and Conclusions of Law.” CP at 24. The State admits that the

document should be corrected. We find that this is a scrivener’s error that the trial court should

correct on remand. See State v. Makekau, 194 Wn. App. 407, 421, 378 P.3d 577 (2016).

                        IV. STATEMENT OF ADDITIONAL GROUNDS (SAG)

       Rotchford also claims in his SAG that the trial court violated his constitutional right to a

speedy trial. SAG Addendum #1. We disagree.

A. LEGAL PRINCIPLES

       Constitutional issues are reviewed de novo. State v. Ollivier, 178 Wn.2d 813, 826, 312

P.3d 1 (2013). The federal and state constitutions both provide for a right to a speedy trial, a right




competency determinations in criminal matters. Coley, 180 Wn.2d at 557-58. Since Rotchford’s
principal complaint with the trial court’s decision mirrors the issues raised in the competency
determinations considered in Medina and Coley, we decline to apply the Mathews factors here.


                                                 19
No. 54011-8-II


that is “substantially the same” in both provisions. Id. at 826. “[T]o trigger the speedy-trial

analysis, ‘an accused must allege that the interval between the accusation and trial has crossed the

threshold dividing ordinary from presumptively prejudicial delay’ because ‘by definition,’ the

accused ‘cannot complain that the government has denied him a speedy trial if it has, in fact,

prosecuted his case with customary promptness.’” Id. at 827 (internal quotation marks omitted)

(quoting Doggett v. United States, 505 U.S. 647, 651, 112 S. Ct. 2686, 120 L. Ed. 2d 520 (1992)).

Whether a delay was presumptively prejudicial is a fact specific inquiry that considers “length and

reason for the delay, whether the defendant has asserted his right, and the ways in which the delay

causes prejudice to the defendant.” State v. Iniguez, 167 Wn.2d 273, 283, 217 P.3d 768 (2009).

B. APPLICATION

       Rotchford’s arraignment was on March 8, 2019. A competency evaluation was ordered on

April 5, 2019. A written order was entered by the trial court finding Rotchford competent on

April 26. The same day, the parties agreed to Rotchford’s request to continue the trial to July 15

and an order was entered by the court. On July 30, Rotchford filed a motion to dismiss based on

a violation of his right to a speedy trial. The trial started on August 12, 2019.

       We find that the delay was not presumptively prejudicial. First, although the length of the

delay was about five months during which time Rotchford was in custody,4 approximately three

months of the delay was due to the competency evaluation and then a request for a continuance by

Rotchford. Second, the trial occurred very shortly after Rotchford asserted his rights. While

Rotchford did make a motion to dismiss based on violation of his speedy trial rights on July 30,



4
  It is unclear from the record whether Rotchford was imprisoned for the charges he was then
facing or for a prior conviction.


                                                 20
No. 54011-8-II


his motion was made only two weeks after the date he sought for his trial and less than two weeks

before the trial actually started. Third, it is unlikely that the modest delay caused prejudice at the

trial. Although the State presented eyewitness testimony, most of the testimony related to events

that had occurred over the previous eight years, making it less likely that the short duration of the

delay caused any meaningful change in the reliability in the trial testimony or availability of

witnesses.5

       Therefore, considering these factors together, we conclude that because the State

prosecuted Rotchford’s case “ ‘with customary promptness,’ ” Rotchford did not suffer prejudice

due to any delay. Ollivier, 178 Wn.2d at 827 (internal quotation marks omitted) (quoting Doggett,

505 U.S. at 651). Because the factors weigh against a finding of presumptive prejudice, we find

that Rotchford’s right to a speedy trial was not violated. 6




5
  To the extent that Rotchford is arguing that the trial court violated the criminal rules regarding
time for trial, we disagree. Because there was an agreed continuance to July 15, 2019, the August
12, 2019 trial date was within thirty days of the agreed continuance and, thus, did not violate the
criminal rules. See CrR 3.3.
6
  Rotchford raises numerous additional claims including: the trial court ignored a petition in
Jefferson County District Court (Ground #1), Rotchford was provided with the address of the
alleged victim, the victim improperly offered a Twelve Angry Men accusation (Ground #1), claim
related to the space-time continuum and Einstein’s theory of relativity (Ground #2), the trial court
demonstrated criminal incompetence by not dropping charges after a bar complaint was filed and
sending Rotchford to a different facility (Ground #3), the prosecutor attempted to kidnap
Rotchford and the Clallam County Prosecutor (Ground #3), claim of malicious redactions to the
report of proceedings (Addendum #1), claim that competency hearing was wrong because
competency evaluation was improperly done (Addendum #2), and claim that prosecutors and
investigators failed to pass evaluations “vectored on a theoretic criterion of penitence” (Addendum
#3). These claims are based on facts outside the record or fail to identify the nature and occurrence
of the alleged errors. Accordingly, we decline to address them. See State v. Calvin, 176 Wn. App.
1, 26, 316 P.3d 496 (2013); RAP 10.10(c).


                                                 21
No. 54011-8-II


                                           CONCLUSION

        Because we hold that the trial court did not err in permitting Rotchford to represent himself

and there was no speedy trial violation, we affirm Rotchford’s conviction. However, we remand

for correction of the scrivener’s error related to the trial court’s findings of fact and conclusions of

law following trial.

        A majority of the panel having determined that this opinion will not be printed in the

Washington Appellate Reports, but will be filed for public record in accordance with RCW 2.06.040,

it is so ordered.



                                                       PRICE, J.
 We concur:



 LEE, C.J.




 MAXA, J.




                                                  22